DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 11-12, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recite “is about to at least three”, it is unclear what is meant by this.
	Claims 11 and 20 recite “the thermal actuator”, in line 6.  There is insufficient antecedent basis for this limitation in the claims.
	Claims 11 and 20 recite “and has a diameter that is larger than the central bore”, in line 9, it is unclear how the central bore can have a diameter that is larger than itself, it seems there is a second side central bore and a first side central bore where the second side central bore is larger in diameter than the first side central bore.
	Claims 11 and 20 recite “wherein the first side the nozzle” in lines 9-10, it should be -wherein the first side of the nozzle-.

	Claim 12 is rejected for its incorporation of claim 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beyerle et al (US PG Pub. No. 2012/0024968).
Regarding claim 1:	Beyerle teaches a heating system, comprising: a water heater having a tank (110) and a cap (cabinet of figure 2) that is arranged on an upper end of the tank, wherein the cap defines a valve chamber (chamber inside cabinet) and the tank defines a fluid chamber (chamber inside 110); and a thermal mixing valve (190) arranged within the valve chamber, wherein the thermal mixing valve includes a first (170) and second (140 including 210 and 180) fluid inlet that each extend into the fluid chamber and a fluid outlet (240) that extends exterior the cap, the first fluid inlet being longer than the second fluid inlet (see figure 2 where 140 extends all the way into fluid chamber). 


	Beyerle further teaches the first fluid inlet comprises a conduit that extends through the fluid chamber of the tank (see lower leg of 140 which extends through the fluid chamber) and terminates at an opening (through 210) that is exterior the fluid chamber. 

Regarding claim 9:
 	Beyerle further teaches the conduit further comprises a second opening (opening at end of 180) that is interior the fluid chamber at a location therein proximate to a bottom region of the fluid chamber (see figure 2). 

Regarding claim 10:
	Beyerle further teaches the thermal mixing valve further comprising a thermal actuator (330), wherein the thermal actuator includes an expansion material that is selected from the group consisting of a wax (see paragraph 33), a shape memory alloy, and a MEMS thermal actuator, and combinations thereof. 

Regarding claim 11:	Beyerle further teaches the thermal mixing valve further comprising a housing (280) that defines a mixing chamber (310) and a mixing nozzle (350) arranged within the mixing chamber, wherein the mixing nozzle includes a first side (top side) and a second side (bottom side), the first side of the mixing nozzle being arranged proximate the fluid outlet of the thermal mixing valve (see figure 

Regarding claim 12:
	Beyerle further teaches the nozzle further comprises a plurality of slots (see figure 4 by reference numeral 310 and toward the bottom outside of the nozzle where there are slots) arranged along an edge of the second side. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 13-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over CN102022831A (hereinafter ‘831 - attached).


Regarding claim 2:
	Beyerle teaches a heating element (150) arranged within the fluid chamber.
	Beyerle fails to disclose the heating element having an inlet and an outlet, wherein the outlet of the heating element is proximate to an upper region of the fluid chamber. 
	‘831 teaches a water heater (21) similar to Beyerle including a heating element (26) within the fluid chamber having an inlet (28) and an outlet (30), wherein the outlet of the heating element is proximate to an upper region of the fluid chamber (see figure 3). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Beyerle with the teachings of ‘831 to include a heat pump heat exchanger since Beyerle notes that any kind of heat exchanger can be used (see paragraph 22) and a heat pump heat exchanger is a known equivalent heat exchanger for a water heater well known throughout the art to be interchangeable.

Regarding claim 3:
	Beyerle modified above teaches the second fluid inlet of the thermal mixing valve includes an opening that is disposed proximate to the upper region of the fluid chamber (opening of 160), and wherein the outlet of the heating element is arranged below the opening of the second fluid inlet (as modified with 

Regarding claims 4 and 5:
	Beyerle modified above teaches the outlet of the heating element is arranged below the opening of the second fluid inlet.
	Beyerle fails to explicitly disclose the heating element is below the opening by a distance that is about two (2) to three (3) times a diameter of the fluid chamber.   However the examiner notes that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the heater outlet be that distance below the opening of the second fluid inlet, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, absent criticality.  In re Aller, 105 USPQ 233.  

Regarding claim 13:
	See claims 1-3 addressed above. 

Regarding claim 14:
	See claim 4 addressed above.

Regarding claims 17-20:
	See claims 8-11 addressed above respectively.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Beyerle in view of Hughes (US Patent No. 5,347,956).
Regarding claims 6-7:
	Beyerle teaches the cap and the tank are separate units and likely are removable, see figure 2 and paragraph 25). 
	Beyerle fails to disclose wherein the tank includes an adaptor arranged at the upper end thereof, and wherein the cap includes a base that is removeably arranged within the adapter using mating threads. 
	Hughes teaches a water heater similar to Beyerle including separate tank (14) and mixing valve (34) removeably arranged in an adapter (30) using mating threads (see figure 2).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Beyerle with the teachings of Hughes to have the cap removeably attachable in order to be able to properly service the cap and reach inside the tank as well.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Beyerle in view of ‘831 and further in view of Hughes.
Regarding claims 15-16:
	See claims 6-7 addressed above.

Conclusion

Miller et al (US Patent No. 5,647,269)
Farris et al (US PG Pub. No. 2015/0013622)
Ward et al (US PG Pub. No. 2016/0348952)
DuPlessis (US PG Pub. No. 2012/0037095)
Abraham et al (US Patent No. 6,286,464)
Armijo et al (US Patent No. 5,544,645)
Fender (US Patent No. 4,210,125)
Post (US Patent No. 4,680,446)



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762